IN THE SUPREME COURT OF THE STATE OF NEVADA


STEVEN FLOYD VOSS,                                      No. 83701
Petitioner,
vs.
THE SECOND JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,                                 FILED
IN AND FOR THE COUNTY OF
WASHOE,                                                       DEC 0 3 2021
Respondent,                                                         A. BROWN
                                                        CLE               COURT
  and
                                                       ey
THE STATE OF NEVADA,                                                CUERX

Real Party in Interest.

                      ORDER DENYING PETITION


            This original pro se petition for extraordinary writ relief seeks
a writ of mandamus and a writ of habeas corpus directing the district court
to vacate its Second Corrected Judgment of Conviction issued May 28, 2018.
            A writ of mandamus is available only when no plain, speedy,
and adequate remedy exists in the ordinary course of law, NRS 34.170, and
this court has repeatedly held that an appeal is an adequate remedy at law
that precludes writ relief. See Pan v. Eighth Judicial Dist. Court, 120 Nev.
222, 224, 88 P.3d 840, 841 (2004). It is petitioner's burden to demonstrate
that extraordinary relief is warranted. Pan v. Dist. Court, 120 Nev. 222,
228, 88 P.3d 840, 844 (2004).
            Petitioner indicates that the district court previously denied his
postconviction petition for a writ of habeas corpus but fails to indicate why
an appeal from such denial does not constitute an adequate remedy at law.
NRS 34.170. Further, a challenge to a judgment of conviction must be
                    raised in a postconviction petition for a writ of habeas corpus filed in the
                    district court in the first instance. See NRS 34.724; NRS 34.738; NRAP 22.
                                  Problematically, petitioner has not provided this court with a
                    copy of a district court order denying him relief in the first instance, See
                    NRAP 21(a)(4) (providing the petitioner shall submit an appendix
                    containing all docunients "essential to understand the matters set forth in
                    the petition").
                                  Therefore, without deciding the merits of the claims raised
                    herein, we determine that our intervention is not warranted, see NRAP
                    21(b): Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840,
                    844 (2004) (Petitioned ] carr[ies] the burden of demonstrating that
                    extraordinary relief is warranted."). Accordingly, we
                                  ORDER the petition DENIED.



                                                                          C.J.
                                             Hardesty


                                                                    -1144Ci-V            ,J.
                    Parraguirre                                Stiglich



                    cc:   Steven Floyd Voss
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME     COURT
       OF
    NEVADA


(0) P47A    Rap
                                                          2   '